Title: Tobias Lear to Thomas Lowrey and Abraham Hunt, 7 March 1793
From: Lear, Tobias
To: Lowrey, Thomas,Hunt, Abraham



Sir,
Philadelphia 7th March 1793.

The President wishes to procure a Studhorse, to put to such mares as may not prove with foal by the Jacks—& to try Mares with that may be brought to the Jacks; as well as to ascertain, after they have been put, whether they are satisfied or not—for it some times happens that they will refuse the Jack, when they will not a Horse. Conceiving that you may know of, or have an opportunity of meeting with such an one as would answer his purposes—and believing in your readiness to oblige him in this instance, he has directed me to apply to you on the occasion.
He wishes him to be at least 15½ or 16 hands high—well formed—of a handsome carriage—not exceeding Eight years

of age. a bay would be preferred. His Pedigree will not be considered as an object of much consequence, if it should be the means of greatly enhancing the price of such an horse; but at the same time the President would prefer one of some blood, if he cou’d be obtained upon terms nearly equal to one destitute of that quality, but equal in other respects.
From the above description you will see that the President is not disposed to give an extraordinary price for the Horse he wants; and relying upon your knowledge of & judgment in those animals, he thinks it unnecessary to be more particular in the description.
If such an Horse can be obtained for the President he must be here by the 22d or 23d of this Month, as the President intends going to Mount Vernon about that time, & will have him taken down there at the same time. You will therefore be so good as to let the President know as soon as possible, if you can get such an Horse as is mentioned, with his price & a description of him—and the President will inform you immediately whether he shall be purchased or not. I am Sir, &c. &c.

Tobs Lear.

